PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4809
EUGENE AUBREY SIMS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
                  David A. Faber, District Judge.
                           (CR-00-139)

                        Argued: June 6, 2002

                       Decided: July 12, 2002

        Before MOTZ and TRAXLER, Circuit Judges, and
      Claude M. HILTON, Chief United States District Judge
     for the Eastern District of Virginia, sitting by designation.



Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Traxler and Chief Judge Hilton joined.


                             COUNSEL

ARGUED: Brian Joseph Kornbrath, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. John Lanier File,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee. ON BRIEF: Mary Lou Newberger, Federal Public
Defender, Charleston, West Virginia, for Appellant. Kasey Warner,
United States Attorney, Charleston, West Virginia, for Appellee.
2                       UNITED STATES v. SIMS
                              OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   A grand jury charged Eugene Aubrey Sims with being a felon in
possession of a handgun, in violation of 18 U.S.C.A. §§ 922(g)(1) and
924(a)(2) (West 2000). After the district court denied Sims’s motion
to suppress evidence obtained in a police search, Sims entered a con-
ditional plea of guilty. Sims now appeals the district court’s suppres-
sion ruling, and we affirm.

   The material facts in this case are uncontested; the parties dispute
only their legal significance. On the evening of July 8, 1999, officer
Matthew England of the Beckley, West Virginia Police Department
was on cruiser patrol. At 8:52 p.m., England received a call from the
Emergency Operations Center, informing him of an anonymous
report that a black male wearing a T-shirt and blue jeans had just fired
a pistol in the area of 809 1/2 South Oakwood Avenue. England had
responded to calls in that area "many times" before, although the ear-
lier calls "related to vagrancy" and "loitering."

   England reached the address at about 8:54 p.m., got out of his
cruiser, and searched an alley that ran between the buildings at 809
and 809 1/2 Oakwood Avenue. Finding no one there, he retraced his
steps and then went into a vacant lot on the other side of the building,
between the buildings at 809 and 813. As England looked across the
lot, he saw a black male behind 813 "in a crouched position," "peek-
ing around the corner . . . looking towards [him]." As soon as England
made eye contact, the man "jerk[ed] right back" behind the house, out
of England’s view. England drew his weapon, pointed it toward the
ground, and moved forward to investigate.

   When England turned the corner of the house, he saw the man
(later identified as Sims) standing alongside the house about ten yards
away. Sims was wearing a white T-shirt and jeans. England pointed
his weapon at Sims, and told Sims to place his hands on the side of
the house. At about that time, two other officers arrived to provide
backup. England holstered his weapon and conducted a pat-down
search, during which he felt a "hard, metal object" that was obviously
a firearm in Sims’s right front pants pocket. As England reached into
                         UNITED STATES v. SIMS                         3
Sims’s pocket for the gun, Sims stated, without prompting, "I was just
firing at the ground. I wanted to see if the thing would fire."

   The officers handcuffed Sims and arrested him for carrying a con-
cealed weapon and discharging a weapon within 500 feet of a dwell-
ing. A criminal history check later revealed that Sims had been
convicted for possession of cocaine in 1991; a federal grand jury then
charged Sims with being a felon in possession of a handgun.

   Sims moved to suppress the handgun and his statement to the
police, asserting that Officer England lacked reasonable suspicion to
stop and search him. The district court conducted an evidentiary hear-
ing at which only Officer England testified. Finding England "to be
a credible, believable witness," the court denied Sims’s motion. Sims
then entered a conditional plea of guilty, reserving his right to appeal
the district court’s suppression ruling. He exercises that right in this
appeal.

   This case thus presents a single issue: did Officer England have
reasonable suspicion to stop and frisk Sims?

   Sims asserts that Florida v. J.L., 529 U.S. 266 (2000), controls. In
J.L., police received an anonymous tip that "a young black male
standing at a particular bus stop and wearing a plaid shirt was carry-
ing a gun." 529 U.S. at 268. When police arrived at the bus stop a few
minutes later, they found "three black males ‘just hanging out,’" one
of whom, J.L., was wearing a plaid shirt. Id. Although the officers
"did not see a firearm, and J.L. made no threatening or otherwise
unusual movements," the officers searched him. Id. at 268, 270. The
Court suppressed the fruits of this search, explaining that the uncor-
roborated anonymous tip, by itself, did not create the reasonable sus-
picion of criminal activity necessary to support a search.* 529 U.S.
at 270-72. See also Illinois v. Wardlow, 528 U.S. 119, 123 (2000)
(requiring "reasonable, articulable suspicion that criminal activity is
afoot" as a precondition to lawful stop and frisk) (citing Terry v.

  *The J.L. Court noted the possibility that in some instances, "the dan-
ger alleged in an anonymous tip might be so great as to justify a search
even without a showing of reliability," but found no such allegation in
the case at hand. 529 U.S. at 273.
4                        UNITED STATES v. SIMS
Ohio, 392 U.S. 1, 30 (1968)). Sims argues that the tip in his case was
of the same nature as the tip in J.L., because it was anonymous and
provided information only about his race, gender, dress, and location.
   We conclude, however, that Sims’s furtive behavior distinguishes
his case from J.L. The police officers in J.L. conducted a search
"solely" on the basis of a tip, while their suspect was "just hanging
out" in a public place, making "no . . . unusual movements." 529 U.S.
at 268, 270 (internal quotation marks omitted). In contrast, when Offi-
cer England reached the vacant lot, he found Sims behind a house,
"crouching" and "peeking around the corner" at him. As soon as
England made eye contact, Sims "jerk[ed] right back" out of view.
   An officer is entitled to consider the kind of "[e]vasive" behavior
in which Sims engaged when "apprais[ing] . . . a streetcorner encoun-
ter." United States v. Lender, 985 F.2d 151, 154 (4th Cir. 1993) (cit-
ing United States v. Sharpe, 470 U.S. 675, 683 n.3 (1985); United
States v. Espinosa, 827 F.2d 604, 608 (9th Cir. 1987)). Sims was not
merely "go[ing] about his business," and an officer could quite rea-
sonably conclude that he was hiding. See Wardlow, 528 U.S. at 125.
Moreover, Sims matched the tipster’s description, was the only per-
son about, and was a very short distance from the spot where a shot
was reportedly fired just a few minutes before. Given these circum-
stances, we cannot say that it was unreasonable for an officer to sus-
pect that Sims was the man of whom he had been warned.
   We do not hold that the tip, by itself, or the conduct, by itself,
would have justified a search. See United States v. Arvizu, 534 U.S.
266, ___, 122 S.Ct. 744, 750 (2002) (emphasizing that courts "must
look at the ‘totality of the circumstances’ of each case" rather than
considering each piece of evidence in isolation) (quoting United
States v. Cortez, 449 U.S. 411, 417 (1981)). In particular, Sims’s
behavior, while apparently evasive, was well short of "headlong
flight" and might not have given rise to reasonable suspicion in a dif-
ferent context. See Wardlow, 528 U.S. at 124; id. 126-27 (Stevens, J.
concurring in part). On the facts of this case, however, we conclude
that England acted prudently "to protect himself and others from pos-
sible danger, and took limited steps to do so." Terry, 392 U.S. at 28.
    Accordingly, the judgment of the district court is
                                                         AFFIRMED.